Citation Nr: 9923623	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  94-46 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Copelin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1967 to February 
1969.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in January 1999.  This appeal originates 
from a decision dated in August 1993, by the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

Pursuant to the Board's January 1999 remand, the RO was 
requested to schedule the appellant for a comprehensive VA 
psychiatric examination in an effort clarify the appellant's 
psychiatric status and obtain an examination based on the 
current diagnostic criteria as found within the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM IV), fourth 
edition.  Unfortunately, there is no indication within the 
record that such medical development was undertaken.

In Stegall v West, 11 Vet.App. 268 (1998), the Court vacated 
a decision by the Board which was based, in part, on a VA 
hospitalization report as opposed to a VA psychiatric 
examination which was requested pursuant to a prior remand 
order.  The Court concluded that the hospitalization report 
was inadequate for evaluation purposes and further noted that 
the remand required that the claims file be made available 
for review.  There was no evidence within the medical reports 
that the appellant's file was available during the period of 
hospitalization.  The Court continued:

The protracted circumstances of this case 
and others which have come all too 
frequently before this Court demonstrate 
the compelling need to hold, as we do, 
that a remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand, either personally or as "the 
head of the Department."  38 U.S.C. 
§ 303.  It matters not that the agencies 
of original jurisdiction as well as those 
agencies of the VA responsible for 
evaluations, examinations, and medical 
opinions are not under the Board as part 
of a vertical chain of command which 
would subject them to the direct mandates 
of the Board.  It is the Secretary who is 
responsible for the "proper execution 
and administration of all laws 
administered by the Department and for 
the control, direction, and management of 
the Department."  38 U.S.C. § 303.  
Moreover, the Secretary is by statute 
both the one to whom a veteran may appeal 
an initial denial as a matter of right 
(38 U.S.C. § 7104(a)), and a party, 
represented by the General Counsel, to 
every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that 
where, as here, the remand orders of the 
Board or this Court are not complied 
with, the Board itself errs in failing to 
insure compliance.  

In addition, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997, see 64 
Fed. Reg. 32807 (June 18, 1999), and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

Finally, the Board notes that precedent holdings of the Court 
issued during the pendency of this appeal provide new 
guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and 
Moreau v. Brown, 9 Vet. App. 389 (1996).  Although many of 
the details of the appellant's alleged stressor experiences 
are not verified, it should be noted that in Suozzi, the 
Court expressly held that a veteran need not prove "every 
detail" of an alleged stressor.  Id. at 311.

In view of the above, additional efforts must be undertaken 
to obtain and associate the requested medical opinion with 
the claims folder.  Accordingly, this case is REMANDED for 
the following action:

1. While this case is in remand status, 
the appellant and his representative 
may submit additional evidence and/or 
argument on the appealed issue.  
Kutscherousky v. West, 12 Vet. App. 
369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
appellant is further advised that he 
should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate 
may result in an adverse decision.  
Wood v. Derwinski, 1 Vet.App. 191, 193 
(1991).

2. The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination to determine the diagnoses 
of all psychiatric disorders that are 
present with consideration of the 
criteria for diagnosing PTSD 
contemplated by DSM-IV.  The entire 
claims folder and a copy of this 
remand must be made available to the 
examiner prior to this examination.  
The RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the 
record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether appellant has 
PTSD.  If the RO determines that based 
on the evidence of record, none of the 
alleged stressors are established, the 
examiner should be so advised.  The 
examination report should reflect 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses to obtain a 
true picture of the nature of the 
appellant's psychiatric illness.  If 
the diagnosis of PTSD is deemed 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the record was sufficient to produce 
PTSD; and (2) whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the record 
and found sufficient to produce PTSD 
by the examiner.  A complete rationale 
for all opinions expressed must be 
provided.   The report of the 
examination should be associated with 
the claims folder.

3. The appellant and his representative 
should be given adequate notice of 
this examination and of the 
consequences of his failure to report 
for the examination.  If he fails to 
report for the examination, that fact 
must be noted in the claims folder and 
a copy of the scheduling of 
examination notification or refusal to 
report notice, whichever is 
applicable, should be obtained by the 
RO and associated with the claims 
folder.

4. Following completion of the foregoing, 
the RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
including if the requested examination 
does not include adequate responses to 
the specific opinions requested, 
appropriate corrective action is to be 
implemented, including the return of 
the examination report to the 
examining physician. Stegall v. West, 
11 Vet.App. 268 (1998)

5. After the development requested is 
completed, the RO should readjudicate 
the claim for service connection for 
PTSD with consideration given to all 
of the evidence of record.  The 
provisions of 38 C.F.R. § 3.304(f) 
(1999), as amended, should be 
considered to the extent applicable.  
The RO should also carefully consider 
the benefit of the doubt rule within 
the analytical framework provided by 
the Court in Suozzi, Cohen and Moreau, 
cited above.  If the evidence is not 
in equipoise the RO should explain 
why.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991). 

If the benefits remain denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC) which provides citation to and discussion 
of the relevant law and regulations and they should be 
provided a reasonable period of time in which to respond to 
the SSOC.  Thereafter, and in accordance with the current 
appellate procedures, the claims folder should be returned to 
the Board for completion of appellate review.  The appellant 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


